 In the Matter of ASHEBORO HosIERY MILLS, INC., EMPLOYERandAMERICAN FEDERATION OF HOSIERY WORKERS, C. I. 0., PETITIONERCase No. 5-B-2675.-Decided June 20,1947Messrs. Thornton H. BrooksandKenneth M. Brim,of Greensboro,N. C., for the Employer.Mr. Theodore Briclcman,of Chattanooga, Tenn., andMr. SonnieDavis,of Burlington, N. C., for the Petitioner.Mr. Leonard J.111andl,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, hearing in this case was held at Greens-boro, North Carolina, on February 6,1947, before Joseph Lepie, hearingofficer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.-Upon the entire record in the case, the National Labor RelationsBoard makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE EMPLOYERAsheboro Hosiery Mills, Inc., a North Carolina corporation, is en-gaged in the busiliess of manufacturing ladies' full fashioned hosiery atits plant at Asheboro, North Carolina.During the 6 months precedingFebruary 1947, it purchased raw materials valued at approximately$170,000, for use at its plant, of which 85 percent represents shipmentsfrom points outside the State of North Carolina.During the sameperiod, it manufactured finished products valued at about $850,000,of which approximately 90 percent was shipped to points outside theState.The Employer admits and we find that it is engaged in commercewithin the meaning of the National Labor Relations Act.'The Employer'smotion at the hearing to dismiss the petition on the ground that theunit sought is inappropriate,is denied for the reasons set forth in Section IV hereof74 N. L.R B., No. 56341 342DECISIONS OF NATIONAL LABOR RELATIONS BOARDII. THE ORGANIZATION INVOLVEDThe Petitioner is a labor organization affiliated with the Congress ofIndustrial Organizations, claiming to represent employees of the Em-ployer.III. THE QUESTION CONCERNING REPRESENTATIONThe Employer refuses to recognize the Petitioner as the exclusivebargaining representative of employees of the Employer until the Pe-titioner has been certified by the Board in an appropriate unit.We find that a question affecting commerce has arisen concerningthe representation of employees of the Employer, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITThe Petitioner seeks a unit of all production and maintenance em-ployees in the Employer's knitting department, including day laborerswho work in the knitting department full time, but excluding all otherday laborers, fixers, office, clerical, and supervisory employees.TheEmployer contends that the unit should be plant-wide, and requests theinclusion of 'fixers, and all employees on the knitting department payroll,whether their full working time is spent in the knitting depart-ment or not. In the event the Board finds a smaller than plant-wideunit appropriate, the Employer wishes the unit to include the knitting,looping, seaming and inspecting departments.The Employer's plant is housed in two 2-story brick buildings.Theknitting department occupies the first floor, and the looping, seaming,and inspecting departments are located on the second floor, of build-ing No. 2.The knitting department employs approximately 130 work-ers, and the looping, seaming, and inspecting departments about 85.There are about 26 employees in the other departments, which do thefinishing, receiving and shipping.In charge of the entire plant is the plant manager.A superintend-ent who is in charge of both the knitting and the looping, seaming andinspecting departments is next in the Employer's hierarchy.Underthe superintendent, there is a fixer in charge of the looping, seaming,and inspecting.On the first shift, the superintendent has direct chargeof knitting operations.2There are two fixers under him on this shift.On the second and third shifts, fixers are in complete charge of knit-ting.There is no interchange of employees between the knitting de-partment and other departments because knitting is a highly skilled2The looping,seaming, and inspecting department works only one shift;the knittingdepartment three shifts. ASHEBORO HOSIERY MILLS, INC.343occupation requiring several years' training.Although the Petitionerhas attempted to organize the employees in all the departments, onlythe knitting department workers have shown any interest in collectivebargaining.In view of the physical and administrative separation of the knittingdepartment, the absence of interchange of employees between theknitting department and other departments, the high degree of skillrequired of knitting department employees, and the present state ofself-organization, we are of the opinion that the knitting departmentemployees may now constitute an appropriate unit .3There are 12 employees known as day laborers in the knitting de-partment.The Petitioner requests that 3 of them, who spend all oftheir working time in the knitting department, be included, and thatthe other 9 be excluded on the ground that some of their working timeis spent in other departments.The Employer requests the inclusionof all day laborers because they are an integral part of the knittingdepartment.Although some of the laborers spend a portion of theirworking time outside the knitting department, all 12 are carried onthe knitting department pay roll, their duties place them in constantcontact with the knitting department workers, and their working con-ditions are identical.Thus, it appears that there is a community ofinterest between all the day laborers and the other knitting departmentemployees.We shall include in the unit all day laborers in the knit=ting department.Because of the well-established pattern of collective bargaining inthe full fashioned hosiery industry, whereby fixers are excluded fromunits of production and maintenance employees,4 we shall exclude fixersfrom the unit hereinafter found appropriate.We find that all production and maintenance employees in the Em-ployer's knitting department, including all day laborers in the knittingdepartment, but excluding office and clerical employees, and all fixers,and any other supervisory employees with authority to hire, promote,discharge, discipline, or otherwise effect changes in the status of em-ployees, or effectively recommend such action, constitute a unit appro-priate for the purposes of collective bargaining within the meaningof Section 9 (b) of the Act.Matter of Garden State HosieryCo , 74 N L R B. 318 ;Matter of Chadbourne HosieryMills, Inc,74 N L R. B 333,Matter of Nebel Knitting Company,74 N L. R B. 310, issuedrecently ,Matter of Mail, McEv)en Kaiser Company,66 N L R B 1341 ;Matter of ForestCity KnittingCo , 69 N L R B 89.'Matter of Mock Judson, Voehringer Company of North Carolina, Inc,63 N. L. it. B.96,Matter of Dan4ta Ilosierg Manufacturing Co., Inc, 71 N. L.it. B. 366. 344DECISIONS OF NATIONAL LABOR RELATIONS BOARDDIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for thepurposes of collective bargaining with Asheboro Hosiery Mills, Int.,Asheboro, North Carolina, an election by secret ballot shall be con-ducted as early as possible, but not later than thirty (30) days fromthe date of this Direction,under the direction and supervision of theRegional Director for the Fifth Region, acting in this matteras agentfor the National Labor Relations Board, and subject to Sections 203.55and 203.56,of National Labor Relations Board Rules and Regula-tions-Series 4, among the employees in the unit found appropriatein Section IV, above, who were employed during the pay-roll periodimmediately preceding the date of this Direction, including employeeswho did not work during said pay-roll period because they were ill oron vacation or temporarily laid off, and including employees in thearmed forces of the United States who present themselves in personat the polls, but excluding those employees who have since quit or beendischarged for cause and have not been rehired or reinstated prior tothe date of the election,to determine whether or not they desire to berepresented by American Federation of Hosiery Workers., C. I. 0.,for the purposes of collective bargaining.MR. JAMESJ.REYNOLDS,JR.,dissenting:For the reasons stated in my dissenting opinion inMatter of GardenState HosieryCo.,sI do not believe that the extent of the Petitioner'seffective organization of the employees involved is a proper factor tobe used in determining the appropriate unit.Accordingly, I would dismiss the petition herein.5 74 N L R B.318, issued recently.